Citation Nr: 1428644	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss, tinnitus, and depression.

In a rating decision dated in July 2010 the RO granted service connection for tinnitus.  The benefit sought, namely, service connection, having been granted, that claim is no longer on appeal.

In March 2014 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is in the claims file.

The issue of a higher rating for service connected low back disability, and the issues of service connection for chronic pain syndrome, peripheral neuropathy, erectile dysfunction, and a cervical spine disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT


1.  A psychiatric disorder was not present in service, or for many years after service.  

2.  The reports of VA examinations conducted in connection with this claim concluded that the Veteran does not have a psychiatric disorder.  

3.  Hearing loss was not present in service, or for many years after service, and has not been related to service by competent, credible evidence.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 4.125 (2013).

2.  A hearing loss disability was not incurred, and may not be presumed to have been incurred, during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirement was accomplished in a letter sent in August 2006, which apprised the Veteran of the criteria for service connection; of the information and evidence needed to substantiate his claim; of VA's respective duties for obtaining evidence; and of how VA determines disability ratings and effective dates.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  Service treatment records, VA medical records, and private medical records have been obtained and are in the claims file.  Additionally, the Veteran was accorded VA examinations on the issues of service connection for hearing loss and an acquired psychiatric disorder/depression.  The Board has reviewed the ensuing reports and opinions, and finds that they are adequate because the examiners conducted a personal examination of the Veteran and considered the Veteran's subjective complaints; reviewed the claims file and discussed the Veteran's medical history; and explained how the evidence supported the opinions.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition, the Veteran testified regarding his claims before the undersigned Veterans Law Judge during a March 2014 Travel Board hearing.  During that hearing the Veteran was assisted by an accredited representative from The Texas Veterans Commission.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and "other organic diseases of the nervous system" including sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. An acquired psychiatric disorder

The Veteran seeks service connection for an acquired psychiatric disorder, which he relates to "chronic, unrelenting pain" since his in-service motor vehicle accident.  VA Pain Clinic and mental health treatment records dating from 2006 document the Veteran as having suicidal thoughts, including thoughts about shooting himself or overdosing; and in correspondence dated in March 2014 he wrote that he felt like ending his life due to his chronic pain.  During his 2014 Board hearing he testified that he felt depressed and frustrated due to his physical condition.  He testified that he had received treatment from a VA physician in 2008, and had stopped, but had an upcoming appointment for mental health care.  On review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The service treatment records do not reflect any findings of a psychiatric disorder.  Some 30 years later, VA treatment records dating from 2006 reflect a diagnosis of and treatment for depression and anxiety, not otherwise specified.   

In connection with his claim, the Veteran was examined for VA purposes in September 2006 and April 2013.  Both examiners determined, after clinical assessment, that the Veteran does not have a psychiatric disorder.  In so finding both psychologists noted that the Veteran had been provisionally diagnosed and treated for depression by caregivers, but found that the Veteran had no symptoms of an axis I mental disorder.  Both psychologists particularly noted that the Veteran was oriented in all spheres and his concentration and fund of knowledge were intact.  

The Board concludes that this record does not support an award of service connection benefits.  There is no showing of the claimed disability in service, or for years after service.  This alone weighs heavily against the claim.  The outpatient records beginning years after service, show the Veteran is provided medication to address his complaints, but that is the obvious purpose of health care providers; to address immediate complaints.  The purpose of treatment is not to determine entitlement to compensation benefits based on military service.  When that question was medically investigated, on both occasions the Veteran was assessed, the examiners concluded the Veteran did not have a psychiatric diagnosis.  This likewise, weighs heavy against the claim.  

On balance, then, what the record shows is the Veteran receiving treatment for psychiatric complaints many years after service.  This is not persuasive evidence the Veteran has a disability that was incurred in service.  

As to the Veteran's contentions, the Board notes he does not have the medical expertise to competently express the medical cause of his claimed psychiatric symptoms, and the treatment records that merely transcribe his contentions do not by that action transform the contentions into the equivalent of valid medical opinions.  As his contentions are not given any weight, and records that note them carry no weight, the greater weight of the evidence is against the claim, and the appeal is denied.  

B. Hearing loss

The Veteran also seeks service connection for a current hearing loss disorder, which he suggests is related to his work around aircraft engines and firing range noise during service.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Whether the veteran meets the criteria for service connection for a hearing disability loss is based on mechanical application of results of audiometric examination to the definition provided by the law.  The veteran's lay statements regarding hearing acuity are credible evidence that the veteran perceives a subjective hearing loss, but the veteran's lay statements are not competent evidence which establishes that the veteran's hearing acuity meets the definition of hearing loss disability set by law.  See, e.g, Lendenman v. Principi, 3 Vet. App. 345 (1992).

On review of all of the evidence of record, the Board finds that the preponderance of the evidence is against this claim.  

The record contains no contemporaneously written evidence of hearing loss during the Veteran's service.  The Veteran's hearing thresholds during enlistment and separation examinations were well within normal limits for VA compensation purposes; and there was no increase in any of the auditory thresholds from 500 to 4000 Hertz.  In fact, the Veteran's hearing actually appears to have improved during service, as frequencies at all tested thresholds during the separation examination (500, 1000, 2000, and 4000) were significantly better than they were on enlistment.  This is evidence against the claim.  Moreover, the Veteran testified that he was not aware that he had a persistent hearing problem until the 1990s; which was long after service.  This also militates against service incurrence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  

Although a diagnosis of bilateral sensorineural hearing loss was confirmed on VA examination in January 2010, the examiner, who noted that the Veteran had been exposed to loud noise from aircraft and weapons fire during service, concluded that the Veteran's hearing loss was not caused by or a result of noise exposure during service because his hearing was normal on entry and at separation from service.  The Board finds this opinion, which is based on careful review of the medical evidence of record and consideration of the Veteran's subjective complaints and the results of audiology testing; and which included a detailed rationale for the examiner's opinion and is uncontroverted by any other medical evidence of record; to be highly probative evidence against the claimant's claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

In so finding, the Board recognizes that the Veteran is competent to describe events that occurred during his service, and competent to state that he presently has hearing loss (see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); however, hearing loss can have many causes, and determining the existence and etiology of hearing loss requires medical testing and expertise.  See Jandreau, 492 F.3d 1372, 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Lendenman, 3 Vet. App. 345 (noting that the veteran's lay statements regarding hearing acuity are credible evidence that the veteran perceives a subjective hearing loss but are not competent evidence which establishes that the veteran's hearing acuity meets the definition of hearing loss disability set by law).  

To the extent that the Veteran's statements are offered as a lay opinion on causation, that is, an association between his current hearing loss and service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.  The Board therefore finds that the Veteran's opinion as to an association between his hearing loss and service is beyond the Veteran's lay capacity and his statements are not competent medical evidence on the question of causation and are of no probative weight.  Owens, 7 Vet. App. 429.

Where, as here, the determinative question involves a nexus or causation, and a lay assertion on medical causation is not competent evidence,  competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  

As stated before, the record does not contain competent medical evidence which suggests that the claimant's hearing loss is related to service; rather, the competent medical evidence flatly refutes this notion.  

Additionally, while the Veteran was undoubtedly exposed to loud aircraft and firing range noise during his service, there is, again, no contemporaneous record of hearing loss during service or within the year after service, so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 is not warranted.  

In short, although the Veteran had loud noise exposure during service, there is no allegation or evidence of hearing loss until some 15 years after service, and the Board finds this to be highly probative evidence against his claim of service connection.  Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Moreover, competent medical evidence, which is uncontradicted by any other competent evidence, instructs that the Veteran's hearing loss is not related to service, and this too is highly probative evidence against the claim.  Id.  The weight of the evidence is consequently against the claim.  As the weight of the evidence is decidedly against the claim, service connection for bilateral hearing loss must be denied, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§3.303, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


